NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

UNION STEEL, LG HAUSYS, LTD.,
LG HAUSYS AMERICA, INC.,
AND DONGBU STEEL CO., LTD.`,
Plaintiffs-Appellants,

V.

UNITED STATES,
Defendant-Appellee,

AND

NUCOR CORPORATION,
Defendant-Appellee,

AND

UNITED STATES STEEL CORPORATION,
Defendant-Appellee

2012-1248, -1315

Appeals from the United States Court of International
Trade in consolidated case no. 11-CV-0083, Judge Jane A.
Restani.

ON MOTION

UNION STEEL V. US 2
Before O’MALLEY, Circuit Judge.

ORDER

JTEKT Corporation, KOYO Corporation of U.S.A., NSK
Ltd., NSK Corporation, NTN Corporation, NTN Bearing
Corporation of America, American NTN Bearing Manufac-
turing Corporation, NTN-Bower Corporation and NTN
Driveshaft, Inc., move for leave to file a brief amicus curiae
in support of Union Steel, LG Hausys, Ltd., LG Hausys
America, Inc., and Dongbu Steel Co., Ltd.

JTEKT Corporation, KOYO Corporation of U.S.A., NSK
Ltd., NSK Corporation, NTN Corporation, NTN Bearing
Corporation of America, American NTN Bearing Manufac-
turing Corporation, NTN-Bower Corporation and NTN
Driveshaft, Inc., state that Union Steel, LG Hausys, Ltd.,
LG Hausys America, Inc., and Dongbu Steel Co., Ltd
consent to the motion and that Nucor Corpo_ration and
United States Steel Corporation did not respond when the
motion was f11ed. The United States opposes.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted. Defendants-appe11ees’ briefs
are due within 40 days of the date of this order.

FoR THE CoURT

SEP 9 5 2913 /S/ Jan Horbaly
Date J an Horbaly

C1erk

SEP 05 2012

JAN HORBALY
CLERK

3 UNION STEEL V. US

cc: Nei1 R. Ellis, Esq.

Robert A. Lipstein, Esq.
Kevin M. O’Brien, Esq.

L. Misha Preheim, Esq.
Donald B. Cameron, Esq.
Timothy C. Brightbill, Esq.
Jeffrey David Gerrish, Esq.

s26